Name: 92/65/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture (1992 to 1996) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  production;  Europe
 Date Published: 1992-02-05

 Avis juridique important|31992D006592/65/EEC: Commission Decision of 20 December 1991 on the multiannual guidance programme for aquaculture (1992 to 1996) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 029 , 05/02/1992 P. 0017 - 0019COMMISSION DECISION of 20 December 1991 on the multiannual guidance programme for aquaculture (1992 to 1996) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) (92/65/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 2 and 4 thereof, Whereas the structural policies implemented by the Community in the aquaculture sector must have development objectives which are compatible with all Community policies and must contribute to the establishment of the common economic area; Whereas those objectives must ensure more far-reaching economic and social cohesion while allowing market rules to apply; Whereas it is more important to create the conditions favourable to development than to make provision for specific measures only; Whereas steps should be taken to coordinate, in a comprehensive and coherent framework, the operations of the financial instruments both in the Community and in the Member States; Whereas, in areas where it is being developed, aquaculture interacts with the natural environment; whereas, in certain circumstances, aquaculture may in some cases affect the environment positively and in others negatively; Whereas Council Directives 91/67/EEC (3), 91/492/EEC (4) and 91/493/EEC (5) harmonize the rules governing animal health and public health as applied to fish farms; Whereas pressure on space and in particular intense competition regarding the use of the coastline are a major constraint on the development of aquaculture; whereas it is essential, therefore, that preference be given to a policy of identifying sites which are suitable for the development of aquaculture as an integral part of the landscape and to coastline development projects; Whereas the future of aquaculture will be determined also by the ability of the industry to increase the range of production by operating experimental farms and pilot projects arising from research; Whereas on 29 April 1991 the German Government forwarded to the Commission a multiannual guidance programme for aquaculture, hereinafter called 'the programme'; whereas on 23 September 1991 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to develop and rationalize aquaculture in Germany; whereas the Member State considers that approximately ECU 27 million are necessary for the completion of the programme; whereas the approval of the programme is without prejudice to any later selection of individual investment projects; Whereas the programme concerns all the structural policies implemented in the aquaculture sector of the Member State concerned; Whereas the aquaculture sector is developing within a commercial framework, a feature of which is the growth of international competition; whereas the development of the market in aquaculture species could entail the need to adjust the objectives for the production of certain species; Whereas flexible planning is required based on routine monitoring of the factors of production and market conditions; whereas a close watch needs to be kept on the programme, therefore, and this can only be done if reliable figures are available which are regularly updated and which apply to the national territory as a whole; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture (1992 to 1996), as forwarded by the German Government on 29 April 1991 and as last supplemented on 23 September 1991, the essential contents of which are set out in the Annex hereto, is hereby approved subject to the conditions laid down in this Decision. Article 2 1. The planning of the measures for the development and rationalization of aquaculture production corresponding to the investments provided for in the Annex hereto shall be carried out with due regard for the priorities set by the various Regulations governing the Community structural policies. 2. Special attention must be given during the implementation of the programme to the interaction between the development of the aquaculture sector and the environment and to the health conditions of fish farms and their products. 3. Preference shall be given to investment projects to which the Member State applies rules favourable to the development of aquaculture. 4. Preference shall be given to innovative projects based on adequate research work and ensuring in the long term the diversification of production. 5. The production objectives of the programme must be checked at regular intervals and adjusted, if necessary, in line with the development of the market for fishery and aquaculture products. 6. Special attention must be given to the technical viability of eel farms and to their adequate and regular supply with juveniles. 7. Special attention must be given during the implementation of the programme to controlling production costs. Article 3 The Commission shall inform the Member State, if necessary, within six months following 1 April each year, of the failure to comply with the conditions to which approval of the programme was made subject, on the basis of an examination of the periodic summary reports provided for in Article 5 of Regulation (EEC) No 4028/86, or in the absence thereof. Article 4 The Commission draws attention to the fact that the investment estimates contained in this programme are without prejudice to any financial aid the Community may grant. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 46, 19. 2. 1991, p. 1. (4) OJ No L 268, 24. 9. 1991, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 15. ANNEX MULTIANNUAL GUIDANCE PROGRAMME - AQUACULTURE GERMANY Species Principal species: - Marine aquaculture: Salmonidae (96 % rainbow trout) and small-scale oyster farming. - Freshwater aquaculture: Mainly rainbow trout and common carp, eel, catfish, pikeperch, pike, Hypophtalmichtys molitrix, Aristichthys nobilis, Ctenopharyngodon idella. Other species: Particularly: Sturgeon, perch, whitefish, tench, burbot (Lota lota). Regions/locations Aquaculture is carried on throughout Germany (old and new Laender) including along the North Sea and the Baltic coasts. Environment Closer attention is to be paid to the environment and in particular to improving the quality of water througout the territory. Research Notably: on increasing commercial production of juveniles for restocking (construction, modernization, extension of hatcheries), installation of closed circuit ponds and treatment of waste water (bacteria). Diseases Health measures, for example: treatment of pumped water and effluent in order to minimize the risk of disease. Legislative aspects/funding of investments Estimated overall amount of investment for the programme: approximately ECU 27 million. Market Measures needed to stimulate demand for trout and carp and consequently maintain prices: marketing campaign, improved market organization, development of products with high added value (prepared meals). Priorities Include: - the introduction of quality and productivity checks in order to improve product quality, - diversification of production, - increased return to be achieved by means of rationalization measures (carp production to be cut by 30 % in the five new Laender) and technical innovations.